 In the Matter Of MARCUS LOEw BOOKING AGENCYandAMERICANRADIOTELEGRAPHISTS'ASSOCIATIONUse No. R-184.-Decided August 25, 1937Radio Broadcasting-InvestigationofRepresentatives:controversy concerningrepresentation of employees:rival organizations;refusal by employer to recog-nize union as exclusive representative unless certified as such by Board-UnitAppropriate for Collective Bargaining:craft ; occupational differences ; com-munity of interest;history of collective bargaining in industry and with em-ployer;established labor organizations amongemployees-Representatives:proofof choice:application for membership in union; signature of cards authorizingunion as bargainingagency-Certification of Representatives:upon proof ofchoice other than election.Mr. Lester M. Levinfor the Board.Mr. Irving H. Greenfield,of New York City, for the Company.Mr. Harold KatanandMr. Mervyn Rath,borne,of New York City,for American Radio Telegraphists' Association.Mr. Maurice DeichesandMr. Murray S. Kaplan,of New YorkCity, for Theatrical Protective Union, Local No. 1, InternationalAlliance of Theatrical Stage Employees and Moving-Picture MachineOperators of the United States and Canada.Mr. Hyman A. Schulson,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn May 24, 1937, American Radio Telegraphists' Association,herein called the A. R. T. A., filed with the Regional Director of theNational Labor Relations Board for the Second Region (New YorkCity), a petition alleging that a question affecting commerce hadarisen concerning the representation of the radio broadcast techni-cians of Marcus Loew Booking Agency, New York, New York,herein called the Company, and requesting an investigation andcertification of representatives pursuant to Section 9 (c) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.On June 15, 1937, the National Labor Relations Board, herein calledthe Board, acting pursuant to Section 9 (c) of the Act and Article380 DECISIONS AND ORDERS381III, Section 3 of National Labor Relations Board Rules and Regu-lations-Series 1, as amended, ordered the Regional Director toconduct an investigation and provide for an appropriate hearing.Pursuant to a notice of hearing, duly issued and served upon allthe parties, a hearing was held in New York, New York, on July 2,1937, before Samuel V. Gusack, the Trial Examiner duly designatedby the Board. At the hearing the Board, the Company, the A. R.T. A., and Theatrical Protective Union, Local No. 1, affiliated withInternational Alliance of Theatrical Stage Employees and. Moving-Picture Machine Operators of the United States and Canada, hereincalled the T. P. U., a labor organization named in the petition asclaiming to represent the Company's radio broadcast technicians,were represented by counsel.Upon motion of Maurice Deiches,counsel for the T. P. U., who stated that by reason of the hearinghaving been advanced on one day's notice from July 8 to July 2,1937, his witnesses were out of town and that he required a few daysto prepare for the hearing and for an opportunity to produce hiswitnesses, the hearing was adjourned to July 6, 1937.Pursuant tonotice, a hearing was held at New York, New York, on July 6, 1937,before the same Trial Examiner.The Board, the Company, theA. R. T. A. and the T. P. U. were represented by counsel.Full opportunity to be heard, to examine and cross-examine wit-nesses, and to introduce evidence bearing on the issues was affordedto all parties.Objections to the introduction of evidence were madeduring the course of the hearing by counsel for the parties.TheBoard has reviewed the rulings of the Trial Examiner on motionsand objections directed to the issues raised by the petition filed bythe A. R. T. A., and finds that no prejudicial errors were committed.The rulings are hereby affirmed.At the beginning of the hearing counsel for the parties stipulatedthat in so far as the operation of Radio Station WHN is concernedthe Company is engaged in interstate commerce within the meaningof the Act; and that the A. R. T. A. and the T. P. U. both claimedto represent the 18 radio broadcast technicians and have made repre-sentations upon the Company which would raise a question of repre-sentation.On August 11, 1937, counsel for the T. P. U., the A. R. T. A., andthe Company, orally argued the case upon the record before theBoard in Washington, D. C.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYMarcus Loew Booking Agency is a New York corporation engagedinbooking,management, direction, and operation of theatres 382NATIONAL LABOR RELATIONS BOARDthroughout the United States, and owns and operates Radio StationWHN, located in New York City, and a transmitting station in con-nection therewith in Astoria, Long Island. The Company is a wholly-owned subsidiary of Loew's Inc., a Delaware corporation. Its prin-cipal office is at 1540 Broadway, New York City, and it has otheroffices throughout the United States.Loew's Inc. is engaged in thedistribution, production, and exhibition of motion pictures, and oper-ates about 100 theatres throughout the United States.The officers of the Company are Nicholas Schenck, president;David Bernstein, vice president and treasurer; and Leopold Fried-man, secretary.These officers occupy similar offices in Loew's Inc.In this case we are concerned chiefly with Radio Station WHN,which is operated by the Company by virtue of a license from theFederal Communications Commission.The radio station operateson 10-10 kilocycles, at 5,000 watts during the daytime and 1,000 wattsduring the nighttime, within a radius of about 50 miles around themetropolitan area extending into New York, Connecticut, and Penn-sylvania.Louis K. Sidney is the managing director of the radio sta-tion and Herbert L. Pettey is his associate.At Radio Station WHNthe Company employs approximately 135 employees, consisting of aclerical staff engaged in stenography and typewriting at an averagesalary of $27.50 per week; the radio producing department engaged inthe creation, writing, and production of all radio entertainment at anaverage salary of $100.00 per week; the program department engagedin the scheduling of radio programs at an average salary of $75.00per week; the mailing department engaged in the reading and dis-tribution of the station's mail at an average salary of $20.00 per week;musicians at an average salary of $75.00 per week; the publicitydepartment engaged in advertising the radio station and its artistsat an average salary of $35.00 per week; the accounting depart-ment engaged in keeping the books of the Company at an averagesalary of $35.00 per week; radio announcers at an average salary of$50.00 per week; the artists' booking department engaged in bookingactors, artists, and musicians, for radio, club, and theatrical enter-tainment throughout the country at an average salary of $50.00 perweek; sustaining and commercial artists and extras receiving from$20.00 to $200.00 per week; and 18 radio broadcast engineers 1 en-gaged in the technical transmission of radio programs on the air atan average salary of $50.00 per week.We find that Marcus Loew Booking Agency is engaged in traffic,commerce, and communications among the several States and thatits employees at Radio Station WHN and the transmitting station1 Radio broadcast engineers alsocallthemselves "radio telegraphists" and "radiobroadcast technicians". DECISIONS AND ORDERS383in connection therewith in Astoria, Long Island, are directly engagedin such traffic, commerce, and communication.H. THE UNIONSThe American Radio Telegraphists' Association is a nation-widelabor organization which numbers radio broadcast engineers amongitsmembers. It is affiliated with the Committee for Industrial Or-ganization.The A. R. T. A. is divided into three divisions-marine,broadcast, and point to point airways.The radio broadcast engi-neers of the. Company are eligible, to membership in the broadcastdivision.The A. R. T. A. has signed agreements with about 15 radio sta-tions throughout the United States, embracing radio broadcast tech-nicians, licensed transmitter operators, and all those who operate,handle, and maintain equipment used for broadcasting purposes.Theatrical Protective Union, Local No. 1, International Alliance ofTheatrical Stage Employees and Moving-Picture Machine Operatorsof the United States and Canada is a labor organization which isaffiliated with the American Federation of Labor.The T. P. U. hasabout 1,650 members and claims that radio broadcast technicians areeligible to membership by virtue of Article I, Section 3 of its Consti-tution, which reads as follows :This union shall be composed of stage mechanics to be desig-nated as carpenters, property men, electricians, public addressmen, amplification equipment men, television men, stage hands,fly men, stage- front lamp and projecting machine operators, andall extra men in several mechanical departments.III.HISTORY OF THE ORGANIZATION OF THE COMPANY'S RADIOBROADCASTENGINEERSIn 1931 Garvan,2 business manager of the T. P. U., made an un-successful attempt to organize all the "sound men" and radio broad-cast engineers of the Company. The reason for his failure to or-ganize these employees at that time was the lukewarm attitude takentoward this movement by the Executive Board of the InternationalAlliance of Theatrical Stage Employees and Moving-Picture Ma-chine Operators of the United States and Canada, herein called theI.A. T. S. E. Subsequently some of the radio broadcast engineersbecame members of the International Brotherhood of ElectricalWorkers.Thereafter the radio broadcast engineers of Radio Sta-tionWHN formed a small association known as the Association ofTechnical Engineers of WHN, a corporation organized under the2The 1 ccoid does not disclose Garvan's first name. 384NATIONAL LABOR RELATIONS BOARDlaws of the State of New Jersey, which admitted to its membershipall those employed as radio broadcast engineers at Radio StationWHN in New York City and at its transmitting station in Astoria,Long Island.The Association of Technical Engineers of WHN at-tempted several times to bargain with the Company and on oneoccasion won slight increases in pay for the radio broadcast engi-neers.It has since been dissolved.In November 1936, the A. R. T. A. began a membership cam-paign to organize the radio broadcast engineers at Radio StationWHN. In response to this campaign all the Company's radiobroadcast engineers employed at Radio Station WHN and at thetransmitting station in Astoria, Long Island, 18 in number, joinedthe A. R. T. A.IV. THE APPROPRIATE UNITIn its petition the A. R. T. A. alleged that the Company's radioa unit appropriate for the purposes of collective bargaining.At thehearing and oral argument it took the same position.On the other hand, the T. P. U. contended at the hearing and oralargument that the radio broadcast engineers come under the classifi-cation of "electricians, public address men, television men, and frontlamp and projection machine operators" found in Article I, Section3, of the T. P. U. constitution and by-laws and under the classi-fication of "every employee of a theatrical nature mechanically", touse a phrase of John C. McDowell, secretary of the T. P. U. TheT. P. U. in effect claims that the appropriate bargaining unit con-sists of all of the employees of the Company and Loew's Inc. em-ployed in the mechanical department of the theatrical stage andthat radio broadcast engineers should be included within this classi-fication.We do not agree with the contentions of the T. P. U.No evidencewas offered to show that the T. P. U. had recently attempted toorganize theWHN radio broadcast engineers or had been chosenas their representative.The T. P. U. pressed its claims only whenit realized that the A. R. T. A. had successfully organized the radiobroadcast engineers and was about to enter into an agreement withthe Company. John C. McDowell, secretary of the T. P. U., testifiedthat to organize the radio broadcast engineers would necessitate thecreation of a separate local with a new charter.The reason for thisis that the officers of the I. A. T. S. E. recognize radio broadcastengineers as a separate craft unit and prefer to have such craftgroups govern themselves separately as distinct autonomies.More-over, the radio broadcast engineers could not be embraced in any DECISIONS AND ORDERS385of the labor organizations of the other employees at Radio StationWHN because most of them, such as musicians, writers, artists, etc.,belong to separate craft unions of their own of a limited craft mem-bership.The radio broadcast engineers, desiring to organize alongcraft lines, therefore joined the A. R. T. A.We see no reason whytheir wishes should be frustrated.The record discloses that the Company considered and treated theradio broadcast engineers as a homogeneous group and as a collectivebargaining unit during the existence of the Association of TechnicalEngineers of WHN. In the radio broadcasting industry radio broad-cast engineers have been regarded as a unit by a number of broad-casting stations organized thus far. In determining the appropriateunit we also take into consideration the fact that the Company'sradio broadcast engineers have organized along the lines proposedby the A. R. T. A. and have shown a desire for self-organization bybecoming members of the A. R. T. A.The radio broadcast engineers are technical employees engaged inwork of a highly skilled nature, have qualifications and duties differ-ent from those of the other employees, and are required to holdfederal licenses.It requires years of study in a school for radioengineering, technical training of a distinctive type, and some expe-rience before one can procure such a license.Their salaries averageabout $50.00 per week.They work eight hours a day and six daysa week.Their interests are mutual and alike and they have verylittle in common with the other groups of employees.They consti-tute a distinct unit.We therefore find that a unit composed of all the radio broadcastengineers employed by the Company at Radio Station WHN inNew York City and at the transmitting station in connection there-with in Astoria, Long Island, would insure to them the full benefitof their right to self-organization and collective bargaining, andotherwise effectuate the policies of the Act, and constitutes a unitappropriate for the purposes of collective bargaining in respect torates of pay, wages, hours of employment, and other conditions ofemployment.V.THE QUESTION CONCERNING REPRESENTATIONBy stipulation the Company admits that a question concerningrepresentation of its 18 radio broadcast engineers at Radio StationWHN has arisen. The A. R. T. A., having received signed applica-tions for membership and the payment of dues from all the radiobroadcast engineers at Radio Station WHN, claims to be their soleand exclusive representative for purposes of collective bargaining.On May 15 and 19, 1937, the Company was about to recognize and 386NATIONAL LABOR RELATIONS BOARDto bargain with the A. R. T. A. when it received the followingtelegram 3 from James J. Brennan, president of the T. P. U.:MAY 21ST, 1937MR. L. K.SIDNEYLOEW'S1540 BROADWAYNEW YORK CITYI A T S E STRONGLY PROTESTS YOUR DEALING WITH MINORITY GROUPIN THE ORGANIZATION OF STATION WHN STOP WE REPRESENT OVER-WHELMING MAJORITY LOEW EMPLOYEES AND DEMAND RECOGNITIONAS BARGAINING AGENT FOR WIIN WHICH IS PART OF LOEW INCOR-PORATEDJAMES J. BRENNANIn addition, Sidney also received similar protests from representa-tives of the Moving-Picture Machine Operators Union, Local No.308; American Federation of Musicians, Local No. 802; the Theatri-calStage Employees Union; and the Projectionists Union; organ-izationswith which both Loew's Inc. and the Company have signedclosed shop agreements.The Company, finding itself in the centerof this dispute, refused to negotiate with the A. R. T. A. unless thelatter should be certified by the Board.At the argument before the Board on August 11, 1937, the presi-dent of the A. R. T. A., and counsel for the T. P. U. andI.A. T. S. E. both expressed their willingness to have the questionof representation decided by the Board, and to abide by the decision.We find that a question affecting commerce has arisen concerningthe representation of the Company's radio broadcast engineers atRadio Station WHN in New York City and the transmitting stationin connection therewith at Astoria, Long Island.VI. THE EFFECT OF THE QUESTION OF REPRESENTATION ON COMMERCEWe find that the question of representation, which has thus arisen,tends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.VII.THEEXCLUSIVE BARGAINING AGENCYThe (bargaining unit stated above included at the time of thehearing 18 employees.At the hearing Harold Kane, a radio broad-cast engineer at Radio Station WHN, testified that at a meetingof the 18 engineers on April 12, 1937, all had agreed to become mem-SBoard's Exhibit No. 3. DECISIONS AND ORDERS387bers of the A. R. T. A. provided that each engineer signed anapplication for membership.On about April 19, all the engineerssigned membership cards and turned them over to Kane.Kaneforwarded these cards to Harold Katan, organizer of the broadcastdivision of the A. R. T. A. Photostatic copies of the 18 signedmembership cards and dues cards, which were kept by GeraldineShandcross, secretary of the A. R. T. A., were produced at thehearing.4Each card carried the following statement :I hereby apply for active membership in the American RadioTelegraphists' Association.In affixing my signature to this application, I hereby author-ize the American Radio Telegraphists' Association to representme as my sole bargaining agency in any and all negotiationswith my present or future employers, and to represent me inpromoting beneficial legislation.Upon the basis of the 18 signed membership cards the A. R. T. A.,on April 19, 1937, appears to have become designated by all of theradio broadcast engineers as their representative for purposes ofcollective bargaining.No secret ballot is necessary, and we willcertify the A. R. T. A. as the exclusive representative of all theemployees in the appropriate unit.CoNCLusIoNs or LAWUpon the basis of the above findings of fact, the Board makes thefollowing conclusions of law :1.All theradio broadcast engineers employedby Marcus LoewBooking AgencyatRadio StationWHN in New York City andat the transmitting station in connection therewith in Astoria,LongIsland,constitute a unit appropriate for the purposes of col-lective bargaining,within the meaning of Section 9 (b) of theNational Labor Relations Act.2.A question affecting commerce has arisen concerning the repre-sentation of the employees in the aforesaid unit, within the mean-ing of Section 9 (c) of the National Labor Relations Act.3.American Radio Telegraphists' Association, having been se-lected for the purposes of collectivebargainingby the majority ofthe employees in the aforesaid unit, is, by virtue of Section 9 (a)of the National Labor Relations Act, the exclusive representativeof all the employees in such unit for the purposes of collectivebargaining in respect to rates ofpay, wages,hours of employment,'Board's Exhibits Nos. 4a-4r, Inclusive. 388NATIONAL LABOR RELATIONS BOARDCERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, and pursuant to Article III, Section 8of National Labor Relations Board Rules and Regulations-Series1, as amended,IT IS HEREBY CERTIFIED that American Radio Telegraphists' Asso-ciation has been designated and selected by a majority of the radiobroadcast engineers employed by Marcus Loew Booking Agency atRadio Station WHN in New York City and at the transmitting sta-tion in connection therewith in Astoria, Long Island, as their rep-resentative for the purposes of collective bargaining, and that, pur-suant to the provisions of Section 9 (a) of the Act, it is the exclu-sive representative of all such employees for the purposes of col-lective bargaining in respect to rates of pay, wages, hours ofemployment, and other conditions of employment.